Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant's election with traverse of the elected species NiP CoP-SQ (2D2) in the reply filed on 10/21/2020 is acknowledged.  The traversal is on the ground(s) that there would be no search burden on the examiner to search all species.  This argument is found persuasive and the requirement is hereby withdrawn.

An action on the merits of claims 1-11 is contained herein.


Priority
This application is a National Stage application of PCT/IN2017/050560, filed November 30, 2017, which claims priority to Indian Application No. 201611041205, filed December 2, 2016.








Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Specification
Applicant is reminded of the proper content of an Abstract of the Disclosure, see MPEP 608.01(b).
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., "The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics."  Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.  

It is recommended that the structure of Formula I be inserted into the abstract to accurately illustrate the claimed invention.

Claim Objections
Claims 1-11 are objected to because of the following informality:
The chemical structures in the claims are not easily legible and should be replaced appropriately. Correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5 and 11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending Application No. 16/853,870.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The instant application is drawn to compounds of formula I. The specification states that these compounds are useful for the photocatalytic splitting of water. The claims of application ‘870 are drawn to a process of using the claimed compounds of formula I for the same exact purpose (photocatalytic splitting of water). Thus the claims .
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 4, 6-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the embodiment “NiP CoP-SQ (2D2)”. Note that MPEP 2173.05(s) states, “Reference to Figures or Tables. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words …’ ” 
Ex parte Fressola, 27 USPQ2d 1608, 1609
Thus, the claim is considered indefinite. The examiner recommends that the actual chemical structure associated with this abbreviation is inserted into the claim.
Additionally in claim 6, the claims are vague with respect to the term "acid compound” . The specification does not provide any guidance as to which compounds fall under the scope of the latter term with the exception of a preferred embodiment of squaric acid. Are these groups limited to organic compounds with carboxylic groups or inorganic acids such as HCl or something else? Specification again provides no guidance. Thus the claim and claims which depend from it are rejected. Correction is required. See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  





Conclusion

Claims 1-8 and 10-11 are rejected. Claim 9 is objected to as being dependent on a rejected base claim but would be allowable if rewritten in independent form.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624